COBB, Judge.
The principal issue in the instant appeal is the correctness of the trial court’s computation of the Landay1 formula in determining the husband’s special equity in a residential home purchased during the marriage by the parties. The parties traded property owned by the husband at the time of this marriage as part payment on the new residence. Based on the only competent evidence adduced at trial, the value of the husband’s separate property at the time of marriage (fair market value less existing encumbrances) was approximately $27,860.00. The value of the new residence at purchase was $65,000.00, a value which had increased to $85,000.00 at the time of dissolution.
As we compute it, after equal allocation of the mortgage indebtedness on the new residence, the wife’s share of the new residence totaled $7,155.25, rather than the figure of $4,729.25 arrived at by the trial court, which amount was ordered to be paid to the wife.
Other than correcting this computational error, we affirm the lower court’s judgment. An additional amount of $2,426.00 should be paid by the husband to the wife for the value of her share of the residence.
AFFIRMED IN PART, REVERSED IN PART, AND REMANDED FOR FURTHER PROCEEDINGS CONSISTENT WITH THIS OPINION.
W. SHARP and GRIFFIN, JJ., concur.

. Landay v. Landay, 429 So.2d 1197 (Fla.1983).